DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 7-11, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (3338915).
Regarding claims 1-4, Brown discloses bismuth salts of tetrazoles (see claim 1).  These compounds are formed by reaction (col. 1, lines 40-67).
Regarding claim 5, the bismuth cation Bi(3+) is reacted and thus indicates that the solution possesses a pH.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duguet (4566921) in view of Mei (6878221).
Regarding claims 1-6, 12, and 13, Duguet discloses the use of lead azotetrazole salts in a primer composition (claim 2).  The salts are inherently formed by reaction since they do not exist naturally.
Mei discloses the development of bismuth salts as substitutes for lead salts in primer compositions (see. Col. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to substitute the bismuth salts as taught by Mei with the composition of Duguet since Mei suggests the use of bismuth salts in place of lead in a primer composition and since Duguet discloses the use of lead styphnate in a primer composition. In this regard, one of ordinary skill making such a substitution would have a reasonable expectation of successfully providing a bismuth salt in place of the lead salt as used since both compositions function as primers and since Mei discloses bismuth salts to be a nontoxic alternative to lead.
Regarding claim 5, the bismuth cation Bi(3+) is reacted and thus indicates that the solution possesses a pH.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AILEEN B FELTON/Primary Examiner, Art Unit 1734